Citation Nr: 0740044	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-10 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, insomnia and 
anxiety.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
right lower extremity.  

5.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
left lower extremity.  

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in April 2004, August 2004 and February 2006.  

In the April 2004 rating decision, service connection for 
peripheral neuropathy of the left and right lower extremities 
was granted with separate 10 percent evaluations effective 
January 29, 2004.  The veteran filed a timely notice of 
disagreement (NOD) and, following the issuance of a statement 
of the case (SOC), a timely substantive appeal.  The RO 
subsequently assigned an earlier effective date of January 
29, 2003 and increased the assigned ratings to 20 percent, 
effective on January 29, 2003.  See November 2006 and May 
2007 rating decisions.  Despite the increased ratings granted 
by the RO, the veteran's appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The August 2004 rating decision denied entitlement to a TDIU 
and the February 2006 rating decision denied entitlement to 
service connection for PTSD, depression, anxiety, chronic 
insomnia, and hypertension as secondary to diabetes mellitus.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.  

In his October 2006 VA Form 9, the veteran notes previous VA 
treatment he received for a skin condition and a bleeding 
ulcer.  It is unclear, however, whether he intended to file a 
claim to reopen service connection for a skin condition 
and/or a new claim for service connection for a 
gastrointestinal condition.  The RO noted these potential 
claims in a November 2006 deferred rating decision, but took 
no further action.  These issues are REFERRED for appropriate 
action.  

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder (to include depression, 
insomnia and anxiety), entitlement to an initial disability 
rating in excess of 20 percent for service-connected 
peripheral neuropathy of the right and left lower 
extremities, respectively, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hypertension is not proximately due to or the 
result of service-connected type II diabetes mellitus.  




CONCLUSION OF LAW

The criteria for service connection for hypertension as 
secondary to service-connected type II diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed hypertension as a 
result of his service-connected type II diabetes mellitus.  
While acknowledging that his hypertension began before he was 
diagnosed with diabetes mellitus, the veteran asserts that 
his doctors told him of the connection between these 
conditions and that he was prescribed a certain type of 
medication as a result.  The veteran has limited his claim 
for entitlement to service connection on a secondary basis.  
See June 2005 VA Form 21-4138; August 2007 hearing 
transcript.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52, 
744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  


Service connection for type II diabetes mellitus was granted 
on a presumptive basis due to herbicide exposure in an April 
2004 rating decision.  The first medical record containing a 
diagnosis of diabetes is dated January 2000.  See ambulatory 
care note.  An assessment of high blood pressure was made in 
September 1995, at which time the examining doctor noted 
probable "white coat hypertension."  See VA medical record.  
That same day, the veteran was officially diagnosed with 
hypertension.  It was also noted that the veteran's blood 
pressure had always been under control when outside of the 
hospital and that he had no signs of left ventricular 
hypertrophy (LVH) or secondary causes.  See 
ambulatory/outpatient care note.  During a January 2004 
registry examination, it was noted that diabetes was 
diagnosed some time after the onset of hypertension.  The 
veteran has continued to receive treatment and prescription 
medication for hypertension, but no opinion on etiology has 
been provided.  See VA records.  

The veteran underwent a VA compensation and pension (C&P) 
hypertension examination in January 2006, at which time his 
claims folder and Computerized Patient Record System (CPRS) 
records were reviewed.  The veteran reported being diagnosed 
with hypertension approximately eight years prior and being 
followed at the James A. Haley VA Hospital since then.  The 
VA examiner reported that an initial ambulatory care note 
dated September 5, 1995 shows a blood pressure reading of 
162/100 and a pulse of 67.  At that time, recommendations 
were made for lifestyle modification and the elevated blood 
pressure was attributed to "white coat syndrome."  The 
examiner further reported that the veteran had since been 
followed in the ambulatory clinic, that a second note from 
October 1997 shows that he had established a diagnosis of 
hypertension and was treated with Felodipine ER at 5 
milligrams everyday, and that since then, the veteran had 
been treated with calcium channel blockers, beta blockers, 
and ace inhibitors.  The veteran reported that his home blood 
pressure readings were approximately in the 130s and 140s 
systolic over 80s to 95 diastolic.  He denied any chest 
pains, shortness of breath, palpitations, history of stroke, 
transient ischemic attacks (TIAs), or visual changes.  The 
examiner also noted the veteran's history of diabetes, which 
was diagnosed four years prior.  

Physical examination revealed a pulse of 61 and a blood 
pressure reading of 145/90.  His previous blood pressure 
readings recorded in November 2004 and May 2005 were both 
141/82 with pulses of 68 and 66, respectively.  Diagnostic 
data revealed that the veteran had a 12-lead 
electrocardiogram (EKG) from January 12, 2006 that showed 
normal sinus rhythm with a heart rate of 64.  The EKG was 
essentially normal without any evidence of LVH.  An exercise 
treadmill study from September 2004 showed the veteran 
exercised for six minutes and 25 seconds, achieving a target 
heart ate of 96 percent with a maximum predicted heart rate 
and a workload of 7.6 metabolic equivalents (METs).  The test 
did not show any evidence of ischemia and the veteran was 
asymptomatic during exercise.  In pertinent part, an 
assessment of hypertension was made.  The VA examiner 
reported that based on available clinical data, it is more 
likely than not that the veteran has hypertension.  His 
serial blood pressures show elevated systolic blood pressure 
at 140s to 150s and diastolic blood pressure in the high 80s.  
There is, however, no evidence of end-organ involvement with 
the hypertension.  An addendum reports that the veteran's 
hypertension is more likely than not essential hypertension 
and not due to his diabetes.  

The evidence of record does not support the veteran's claim 
for hypertension as secondary to service-connected type II 
diabetes mellitus.  While the Board acknowledges the 
veteran's assertions of a link between the two conditions, 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no medical evidence of record establishing that the 
veteran's hypertension was caused or aggravated by his 
diabetes.  In fact, the January 2006 VA examiner found that 
the veteran's hypertension was more likely than not essential 
hypertension, which is defined as hypertension occurring 
without discoverable organic cause.  See Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  The VA 
examiner further found that the hypertension was not due to 
diabetes.  In the absence of medical evidence establishing 
that the veteran's hypertension is related in any way to 
service-connected type II diabetes mellitus, service 
connection is not warranted and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the February 2006 rating decision 
that denied service connection for hypertension as secondary 
to diabetes mellitus, the veteran was advised of the evidence 
necessary to substantiate a claim for service connection on a 
secondary basis and of his and VA's respective duties in 
obtaining evidence.  He was also asked to send any evidence 
in his possession that pertains to the claim.  See December 
2005 letter.  Accordingly, the duty to notify has been 
fulfilled concerning this claim.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See September 2006 letter.  Any defect with respect to the 
timing of this letter is harmless, as the claim for service 
connection has been denied rendering the downstream elements 
of the assignment of a disability rating and an effective 
date moot.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hypertension as secondary to service-
connected type II diabetes mellitus is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran, who served in the Republic of Vietnam between 
October 15, 1965 and June 16, 1966, contends that he has PTSD 
and chronic depression, anxiety and insomnia as a result of 
multiple stressful events during service.  He asserts that he 
was stationed with a transportation support company, the 
578th Ordnance Company, in Bin-Long, Vietnam (a suburb of 
Cholon and Saigon).  The veteran reported working as a 
recovery specialist and big wreck operator, and while he does 
not contend that he was directly involved in fighting the 
enemy, he does assert that he witnessed the aftermath of 
several attacks.  One such attack occurred at the Metropole 
Hotel in Saigon sometime between January 1966 and March 1966.  
The hotel was blown up by a terrorist bomb, resulting in 
numerous deaths and wounded individuals.  The veteran was 
involved in the rescue effort and operated a crane to remove 
debris and to look for bodies and survivors.  The veteran 
also witnessed the aftermath of a Vietcong attack on a small 
village in the Mekong Delta that took place towards the end 
of 1965 and the beginning of 1966.  He reported seeing 
approximately ten people tied to poles with barbed wire, 
their bodies slashed with holes drilled into them.  Lastly, 
the veteran asserts that he was subject to mortar attacks, 
and described one such attack that took place along the 
Cambodian border.  See June 2005 VA Form 21-4138; August 2007 
transcript; personnel records.  

The veteran's service medical records are devoid of reference 
to complaint of or treatment for any psychological problems.  
At the time of his separation from service, the veteran 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort and a clinical psychiatric evaluation was 
normal.  See June 1966 reports of medical examination and 
history.  

The veteran testified that he first received psychiatric 
treatment at the James Haley VA Medical Center (VAMC) 
sometime in 1999 or 2000.  The medical evidence of record 
reveals that in December 2004, the veteran was referred by 
his primary care physician (PCP) for depression.  The 
examining physician indicated that the veteran endorsed 
symptoms of hypomania, depression (including depressed mood, 
middle insomnia, anhedonia, and decreased concentration), and 
PTSD (including multiple confrontations with employers, 
episodes of road rage and some flashbacks of his time in the 
Army).  An Axis I diagnoses of anxiety disorder not otherwise 
specified, depressive disorder not otherwise specified, PTSD, 
and rule out bipolar II disorder, was made.  See mental 
health program individual note.  A March 2005 PTSD clinic 
consult note indicates that the consult was automatically 
triggered by the veteran's positive responses to PTSD 
screening questions.  It was noted that the veteran was 
engaged in outpatient mental health services and was last 
seen in February 2005.  Consequently, no PTSD-specific 
outpatient services at the James Haley VAMC were planned at 
that time.  Records from the VA outpatient clinic in 
Zephyrhills, Florida reveal that the veteran's Axis I 
diagnoses is of PTSD and depressive disorder not otherwise 
specified, and that he continues to receive individual 
psychotherapy.  See March 2007 psychology note.  

At the time the RO adjudicated the veteran's claim, the 
veteran had not submitted any information regarding the 
alleged stressors.  The RO noted this fact and indicated that 
a stressor could not be verified.  The RO also indicated that 
a stressor could not be conceded in the absence of evidence 
that the veteran had experienced combat.  The RO denied the 
claims for service connection for PTSD, depression and 
anxiety on the basis that there was no evidence establishing 
a relationship between the veteran's current conditions and 
service.  See February 2006 rating decision; see also 
September 2006 SOC.  

In adjudicating a claim for service connection, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2007).  As 
the veteran has now provided information regarding the 
alleged stressors, the RO/AMC must fulfill its duty to assist 
by attempting to obtain the veteran's unit history in an 
effort to corroborate his statements.  This effort is 
particularly important given the veteran's post-service 
psychiatric diagnoses and the diagnoses of PTSD rendered 
without corroboration of the alleged stressors.  It is also 
important given the fact that the veteran did not receive a 
combat citation designating his participation in combat.  See 
38 C.F.R. § 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  On remand, the RO/AMC should also consider 
whether the veteran is entitled to service connection for any 
psychiatric disorder pursuant to 38 U.S.C.A. § 1154(a) (West 
2002).  

The veteran also contends that his service-connected 
peripheral neuropathy of the right and left lower extremities 
has gotten progressively worse since he was last rated.  See 
August 2007 transcript.  As noted above, separate 20 percent 
evaluations were assigned for each lower extremity in a May 
2007 rating decision, which was issued after a January 2006 
VA C&P peripheral nerves examination.  When a veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, the VA's duty to assist 
includes providing a new examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The most recent VA 
examination is almost two years old.  In light of the 
veteran's contention, fundamental fairness warrants a more 
contemporaneous VA C&P examination for the purpose of 
ascertaining the current severity of his service-connected 
peripheral neuropathy of the right and left lower 
extremities.  

In light of the fact that the veteran's claims for service 
connection and increased rating are being remanded for 
additional development and may have a material effect on the 
claim for TDIU, due process requires the RO to evaluate the 
service connection and increased rating claims before 
reconsidering the matter of entitlement to a TDIU.  

While this remand order is directed to the RO/AMC, the 
veteran also has a responsibility to cooperate with VA's 
efforts to help him develop his claims and to ultimately 
substantiate his claims with necessary evidence, as the 
failure to do so may result in a denial of his claim.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, as the consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the James Haley VAMC and VA 
outpatient clinic in Zephyrhills, 
Florida, dated since May 2007.  

2.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
veteran's unit history from October 1965 
to June 1966 while stationed in Vietnam, 
to include verification of the claimed 
stressors as described during the August 
2007 hearing.

3.  If any of the claimed stressors are 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must also express an opinion 
as to the diagnosis, date of onset, and 
etiology of all psychiatric disorders 
found to be present (other than PTSD).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for an 
appropriate VA neurological examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should discuss the degree of 
paralysis caused by the service-connected 
peripheral neuropathy of the bilateral 
lower extremities.  A comprehensive 
report including complete rationales for 
all conclusions reached must be provided.

5.  Thereafter, readjudicate the claims.  
Due consideration to 38 U.S.C.A. 
§ 1154(a) (West 2002) must be given and 
the claim for TDIU must be reconsidered.  
If any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


